





Exhibit 10.4







Form of Class F Warrant Certificate








B-1




--------------------------------------------------------------------------------







THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN AND WILL NOT BE REGISTERED UNDER
THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”).
 THESE SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY
(A) TO THE COMPANY, (B) IF THE SECURITIES HAVE BEEN REGISTERED IN COMPLIANCE
WITH THE REGISTRATION REQUIREMENTS UNDER THE SECURITIES ACT AND IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS (C) IN COMPLIANCE WITH THE EXEMPTION FROM
THE REGISTRATION REQUIREMENTS UNDER THE SECURITIES ACT IN ACCORDANCE WITH RULE
144 THEREUNDER, IF APPLICABLE, AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS, OR (D) IN A TRANSACTION THAT DOES NOT REQUIRE REGISTRATION
UNDER THE SECURITIES ACT OR ANY APPLICABLE STATE LAWS AND REGULATIONS GOVERNING
THE OFFER AND SALE OF SECURITIES, AND THE HOLDER HAS, PRIOR TO SUCH SALE,
FURNISHED TO THE COMPANY AN OPINION OF COUNSEL OF RECOGNIZED STANDING, OR OTHER
EVIDENCE OF EXEMPTION, REASONABLY SATISFACTORY TO THE COMPANY.  HEDGING
TRANSACTIONS INVOLVING THE SECURITIES REPRESENTED HEREBY MAY NOT BE CONDUCTED
UNLESS IN COMPLIANCE WITH U.S. SECURITIES LAWS.




THIS WARRANT AND THE SECURITIES DELIVERABLE UPON EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S.
SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES.
 THIS WARRANT MAY NOT BE EXERCISED BY OR ON BEHALF OF A “U.S. PERSON” OR A
PERSON IN THE UNITED STATES UNLESS THE WARRANT AND THE UNDERLYING SECURITIES
HAVE BEEN REGISTERED UNDER THE U.S. SECURITIES ACT AND THE APPLICABLE SECURITIES
LEGISLATION OF ANY SUCH STATE OR AN EXEMPTION FROM SUCH REGISTRATION
REQUIREMENTS IS AVAILABLE.  “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED BY
REGULATION S UNDER THE U.S. SECURITIES ACT.




GOLDRICH MINING COMPANY




CLASS F WARRANTS
TO PURCHASE SHARES

OF COMMON STOCK OF

GOLDRICH MINING COMPANY




CERTIFICATE NO.: ¨




Class F Warrant to Purchase

¨ Shares of Common Stock

[DATE]

(“Issue Date”)




FOR VALUE RECEIVED, GOLDRICH MINING COMPANY, an Alaska corporation (the
"Company"), hereby certifies that __________________________________, its
successor or permitted assigns (the "Holder"), is entitled, subject to the
provisions of this Class F Warrant, to purchase from the Company, at the times
specified herein, ¨ fully paid and non-assessable shares of common stock of the
Company, par value $0.10 per share (the "Common Shares"), at a purchase price
per share equal to the Exercise Price (as hereinafter defined).





B-2










--------------------------------------------------------------------------------







1.

Definitions.  (a)  The following terms, as used herein, have the following
meanings:

"Affiliate" shall have the meaning given to such term in Rule 12b-2 promulgated
under the Securities and Exchange Act of 1934, as amended.

"Business Day" means any day except a Saturday, Sunday or other day on which
commercial banks in the City of Spokane, Washington are authorized by law to
close.

"Common Stock" means the Common Stock, par value $0.10 per share, of the
Company.

"Duly Endorsed" means duly endorsed in blank by the Person or Persons in whose
name a stock certificate is registered or accompanied by a duly executed stock
assignment separate from the certificate with the signature(s) thereon
guaranteed by a commercial bank or trust company or a member of a national
securities exchange or of the Financial Industry Regulatory Authority.

“Exercise Date” means the date a Warrant Exercise Notice is delivered to the
Company in the manner provided in Section 9 below.

"Exercise Price" means $0.55.

"Expiration Date" means 5:00 p.m. (Spokane, Washington) on [________, 2010];
provided that if such date shall in the City of Spokane, Washington be a holiday
or a day on which banks are authorized to close, then 5:00 p.m. on the next
following day which in the City of Spokane, Washington is not a holiday or a day
on which banks are authorized to close.

"Initial Warrant Exercise Date" means the date hereof.

"Person" means an individual, partnership, corporation, trust, joint stock
company, association, joint venture, or any other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof.

“Principal Market” means the OTCBB or the primary securities exchanges or market
on which such security may at the time be listed or quoted for trading.

“Trading Day” means any day on which trading occurs on the OTCBB (or such other
exchange or market as the Common Shares may trade on in the United States).

"Warrant Shares" means the Common Shares deliverable upon exercise of this Class
F Warrant, as adjusted from time to time.




2.

Exercise of Class F Warrant.




(a)

Subject to Section 2(f), the Holder is entitled to exercise this Class F Warrant
in whole or in part at any time on or after the Initial Warrant Exercise Date
until the Expiration Date.  To exercise this Class F Warrant, the Holder shall
execute and deliver to the Company a Warrant Exercise Notice substantially in
the form annexed hereto.  No earlier than five (5) days after delivery of the
Warrant Exercise Notice, the Holder shall deliver to the Company this Class F
Warrant Certificate, including the Warrant Exercise Subscription Form forming a
part hereof duly executed by the Holder, together with payment of the applicable
Exercise Price.  Upon such delivery and payment, the Holder shall be deemed to
be the holder of record of the Warrant Shares subject to such exercise,
notwithstanding that the stock transfer books of the Company shall then be
closed or that certificates representing such Warrant Shares shall not then be
actually delivered to the Holder.  No fractional shares will be issued.




(b)

The Exercise Price may be paid to the Company in cash or by certified or
official bank check or bank cashier's check payable to the order of the Company,
or by wire transfer or by any combination of cash, check or wire transfer.





B-3










--------------------------------------------------------------------------------







(c)

If the Holder exercises this Class F Warrant in part, this Class F Warrant
Certificate shall be surrendered by the Holder to the Company and a new Class F
Warrant Certificate of the same tenor and for the unexercised number of Warrant
Shares shall be executed by the Company.  The Company shall register the new
Class F Warrant Certificate in the name of the Holder or in such name or names
of its transferee pursuant to paragraph 6 hereof as may be directed in writing
by the Holder and deliver the new Class F Warrant Certificate to the Person or
Persons entitled to receive the same.




(d)

Upon surrender of this Class F Warrant Certificate in conformity with the
foregoing provisions, the Company shall transfer to the Holder of this Class F
Warrant Certificate appropriate evidence of ownership of the Common Shares or
other securities or property to which the Holder is entitled, registered or
otherwise placed in, or payable to the order of, the name or names of the Holder
or such transferee as may be directed in writing by the Holder, and shall
deliver such evidence of ownership and any other securities or property to the
Person or Persons entitled to receive the same.  




(e)

In no event may the Holder exercise these Class F Warrants in whole or in part
unless the Holder is an “accredited investor” as defined in Regulation D under
the Securities Act of 1933, as amended (the “U.S. Securities Act”), or the
Holder is a non-U.S. person (as defined in Regulation S of the U.S. Securities
Act) exercising these Class F Warrants in an “off shore transaction” in
accordance with the requirements of Regulation S of the U.S. Securities Act.




(f)

In the event that the Common Shares trade on the Principal Market in the United
States at a weighted volume average price of greater than $0.80 per share for a
period of 20 consecutive Trading Days at any time following the issuance of the
Class F Warrants, the Company may, in its sole discretion, accelerate the
Expiration Date of the Warrants by giving written notice to the holders thereof
within 10 Business Days of the occurrence thereof and in such case the Warrants
will expire on the 20th Business Day after the date on which such notice is
given by the Company.




3.

Exercise Restrictions.  Notwithstanding any other provision hereof, no Holder
shall exercise these Class F Warrants, if as a result of such conversion the
holder would then become a “ten percent beneficial owner” (as defined in Rule
16a-2 under the Securities Exchange Act of 1934, as amended) of Common Shares.
 For greater certainty, the Class F Warrants shall not be exercisable by the
Holder or redeemed by the Company, if, after giving effect to such exercise, the
holder of such securities, together with its affiliates, would in aggregate
beneficially own, or exercise control or direction over that number of voting
securities of the Company which is 9.99% or greater of the total issued and
outstanding voting securities of the Company, immediately after giving effect to
such exercise; provided, however, that upon a holder of these Class F Warrants
providing the Company with a Waiver Notice that such holder would like to waive
the provisions of this paragraph 3 with regard to any or all Common Shares
issuable upon exercise of these Class F Warrants, this paragraph 3 shall be of
no force or effect with regard to those Common Shares referenced in the Waiver
Notice; provided, further, that this provision shall be of no further force or
effect during the sixty-one (61) days immediately preceding the expiration of
the term of these Class F Warrants.




4.

Restrictive Legend.  Certificates representing Common Shares issued pursuant to
this Class F Warrant shall bear a legend substantially in the form of the legend
set forth on the first page of this Class F Warrant Certificate to the extent
that and for so long as such legend is required pursuant to applicable law.




5.

Covenants of the Company.




(a)

The Company hereby agrees that at all times there shall be reserved for issuance
and delivery upon exercise of this Class F Warrant such number of its authorized
but unissued Common Shares or other securities of the Company from time to time
issuable upon exercise of this Class F Warrant as will be sufficient to permit
the exercise in full of this Class F Warrant.  All such shares shall be duly
authorized and, when issued upon such exercise, shall be validly issued, fully
paid and non-assessable, free and clear of all liens, security interests,
charges and other encumbrances or restrictions on sale and free and clear of all
preemptive rights.




(b)

The Company shall not by any action, including, without limitation, amending its
certificate of





B-4










--------------------------------------------------------------------------------







incorporation or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms of this
Class F Warrant, but will at all times in good faith assist in the carrying out
of all such terms and in the taking of all such actions as may be necessary or
appropriate to protect the rights of Holder against impairment.  Without
limiting the generality of the foregoing, the Company will (i) not increase the
par value of any Common Shares receivable upon the exercise of this Class F
Warrant above the amount payable therefor upon such exercise immediately prior
to such increase in par value, (ii) take all such action as may be necessary or
appropriate in order that the Company may validly and legally issue fully paid
and nonassessable Common Shares upon the exercise of this Class F Warrant, and
(iii) use its best efforts to obtain all such authorizations, exemptions or
consents from any public regulatory body having jurisdiction thereof as may be
necessary to enable the Company to perform its obligations under this Class F
Warrant.




(c)

Before taking any action which would cause an adjustment reducing the current
Exercise Price below the then par value, if any, of the Common Shares issuable
upon exercise of the Class F Warrants, the Company shall take any corporate
action which may be necessary in order that the Company may validly and legally
issue fully paid and non-assessable shares of such Common Shares at such
adjusted Exercise Price.




(d)

Before taking any action which would result in an adjustment in the number of
Common Shares for which this Class F Warrant is exercisable or in the Exercise
Price, the Company shall obtain all such authorizations or exemptions thereof,
or consents thereto, as may be necessary from any public regulatory body or
bodies having jurisdiction thereof.




(e)

The Company covenants that during the period the Class F Warrant is outstanding,
it will use its best efforts to comply with any and all reporting obligations
under the Securities Exchange Act of 1934, as amended.




(f)

The Company will take all such reasonable action as may be necessary (i) to
maintain a Principal Market for its Common Shares in the United States and (ii)
to assure that such Warrant Shares may be issued as provided herein without
violation of any applicable law or regulation, or of any requirements of the
Principal Market upon which the Common Shares may be listed.




(g)

The Company shall preserve and maintain its corporate existence and all licenses
and permits that are material to the proper conduct of its business.




(h)

The Company will not close its shareholder books or records in any manner which
prevents the timely exercise of this Class F Warrant.




6.

Exchange, Transfer or Assignment of Class F Warrant; Registration.




(a)

Each taker and holder of this Class F Warrant Certificate by taking or holding
the same, consents and agrees that the registered holder hereof may be treated
by the Company and all other persons dealing with this Class F Warrant
Certificate as the absolute owner hereof for any purpose and as the person
entitled to exercise the rights represented hereby.




(b)

The Holder agrees that it will not transfer, hypothecate, sell, assign, pledge
or encumber any Class F Warrants or Warrant Shares unless such securities are
registered under the U.S. Securities Act and registered or qualified under any
applicable state securities laws or such transfer is affected pursuant to an
available exemption from registration.




7.

Anti-Dilution Provisions.  The Exercise Price in effect at any time and the
number and kind of securities purchasable upon the exercise of the Class F
Warrant shall be subject to adjustment from time to time upon the happening of
certain events as follows:




(a)

In case the Company shall (i) declare a dividend or make a distribution on its
outstanding Common Shares in Common Shares, (ii) subdivide or reclassify its
outstanding Common Shares into a greater





B-5










--------------------------------------------------------------------------------







number of shares, or (iii) combine or reclassify its outstanding Common Shares
into a smaller number of shares, the number of Warrant Shares shall be
proportionately adjusted to reflect such dividend, distribution, subdivision,
reclassification or combination. For example, if the Company declares a 2 for 1
stock split and the number of Warrant Shares immediately prior to such event was
200,000, the number of Warrant Shares immediately after such event would be
400,000.  Such adjustment shall be made successively whenever any event listed
above shall occur.  

(b)

Whenever the number of Warrant Shares is adjusted pursuant to Subsection (a)
above, the Exercise Price shall simultaneously be adjusted by multiplying the
Exercise Price immediately prior to such event by the number of Warrant Shares
immediately prior to such event and dividing the product so obtained by the
number of Warrant Shares, as adjusted. If an Exercise Price has not yet been
established, an adjustment thereof shall be deferred until one is established
pursuant to the terms of this Class F Warrant.

(c)

No adjustment in the Exercise Price shall be required unless such adjustment
would require an increase or decrease of at least five percent (5%) in such
price; provided, however, that any adjustments which by reason of this
Subsection (c) are not required to be made shall be carried forward and taken
into account in any subsequent adjustment required to be made hereunder. All
calculations under this Section 7 shall be made to the nearest cent or to the
nearest one-hundredth of a share, as the case may be.

(d)

Whenever the Exercise Price is adjusted, as herein provided, the Company shall
promptly cause a notice setting forth the adjusted Exercise Price and adjusted
number of Shares issuable upon exercise of each Class F Warrant to be mailed to
the Holder.  The Company may retain a firm of independent certified public
accountants selected by the Board of Directors (who may be the regular
accountants employed by the Company) to make any computation required by this
Section 7, and a certificate signed by such firm shall be conclusive evidence of
the correctness of such adjustment.

(e)

In the event that at any time, as a result of an adjustment made pursuant to
Subsection (a) above, the Holder of this Class F Warrant thereafter shall become
entitled to receive any shares of the Company, other than Common Shares,
thereafter the number of such other shares so receivable upon exercise of this
Class F Warrant shall be subject to adjustment from time to time in a manner and
on terms as nearly equivalent as practicable to the provisions with respect to
the Common Shares contained in Subsection (a), above.

(f)

Irrespective of any adjustments in the Exercise Price or the number or kind of
shares purchasable upon exercise of this Class F Warrant, Class F Warrants
theretofore or thereafter issued may continue to express the same price and
number and kind of shares as are stated in this Class F Warrant.

(g)

In case at any time or from time to time conditions arise by reasons of action
taken by the Company, which in the reasonable opinion of its Board of Directors,
are not adequately covered by the provisions of Section 7 hereof, and which
might materially and adversely affect the exercise rights of the Holder hereof,
the Board of Directors shall appoint a firm of independent certified public
accountants, which may be the firm regularly retained by the Company, which will
give their opinion upon the adjustment, if any, on a basis consistent with the
standards established in the other provisions of Section 7 necessary with
respect to the Exercise Price then in effect and the number of Common Shares for
which the Class F Warrant is exercisable, so as to preserve, without dilution,
the exercise rights of the Holder.  Upon receipt of such opinion, the Board of
Directors shall forthwith make the adjustments described therein.

8.

Loss or Destruction of Class F Warrant.  Upon receipt by the Company of evidence
satisfactory to it (in the exercise of its reasonable discretion) of the loss,
theft, destruction or mutilation of this Class F Warrant Certificate, and (in
the case of loss, theft or destruction) of reasonably satisfactory
indemnification, and upon surrender and cancellation of this Class F Warrant
Certificate, if mutilated, the Company shall execute and deliver a new Class F
Warrant Certificate of like tenor and date.

9.

Notices.  Any notice, demand or delivery authorized by this Class F Warrant
Certificate shall be in writing and shall be given to the Holder or the Company,
as the case may be, at its address (or telecopier number) set forth below, or
such other address (or telecopier number) as shall have been furnished to the
party giving or making such





B-6










--------------------------------------------------------------------------------







notice, demand or delivery:




If to the Company:

GOLDRICH MINING COMPANY

2607 Southeast Blvd., Suite B211

Spokane, WA  99223

Attention:  William Schara

Telephone No.: (509) 768-4468

Telecopier No.: (509) 695-3289

Email: wschara@goldrichmining.com




With a copy to:

DORSEY & WHITNEY LLP

Republic Plaza Building

370 Seventeenth Street, Suite 4700

Denver, CO  80202-5647

Attn:  Jason K. Brenkert, Esq.

Fax:  303-629-3450




If to the Holder:

at the address set forth on the last page of this Class F Warrant.




Each such notice, demand or delivery shall be effective (i) if given by
telecopy, when such telecopy is transmitted to the telecopy number specified
herein and the intended recipient confirms the receipt of such telecopy or (ii)
if given by any other means, when received at the address specified herein.  

10.

Rights of the Holder.  Prior to the exercise of any Class F Warrant, the Holder
shall not, by virtue hereof, be entitled to any rights of a shareholder of the
Company, including, without limitation, the right to vote, to receive dividends
or other distributions, to exercise any preemptive right or any notice of any
proceedings of the Company except as may be specifically provided for herein.

11.

GOVERNING LAW.  THIS CLASS F WARRANT CERTIFICATE AND ALL RIGHTS ARISING
HEREUNDER SHALL BE CONSTRUED AND DETERMINED IN ACCORDANCE WITH THE INTERNAL LAWS
OF THE STATE OF ALASKA, AND THE PERFORMANCE THEREOF SHALL BE GOVERNED AND
ENFORCED IN ACCORDANCE WITH SUCH LAWS.

12.

Amendments; Waivers.  Any provision of this Class F Warrant Certificate may be
amended or waived if, and only if, such amendment or waiver is in writing and
signed, in the case of an amendment, by the Holder and the Company, or in the
case of a waiver, by the party against whom the waiver is to be effective.  No
failure or delay by either party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.

13.

Company Reorganization.  In the event of any sale of substantially all the
assets of the Company or any reorganization, reclassification, merger or
consolidation of the Company where the Company is not the surviving entity, then
as a condition to the Company entering into such transaction, the entity
acquiring such assets or the surviving entity, as the case may be, shall agree
to assume the Company's obligations hereunder.

************





B-7










--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Company has duly caused this Class F Warrant to be
signed by its duly authorized officer and to be dated as of ________________,
2009.




GOLDRICH MINING COMPANY

By:                                                                  

Name:                                                            

Title:                                                              




HOLDER:

______________________________

______________________________

______________________________

(Name and address)








B-8










--------------------------------------------------------------------------------







CLASS F WARRANT EXERCISE SUBSCRIPTION FORM




(To be executed only upon exercise of the Class F Warrant

after delivery of Warrant Exercise Notice)




To:

GOLDRICH MINING COMPANY

The undersigned irrevocably exercises the Class F Warrant for the purchase of
_______________ shares (the "Shares") of Common Shares, par value $0.10 per
share, of GOLDRICH MINING COMPANY (the "Company") at $______________ per Share
(the Exercise Price currently in effect pursuant to the Class F Warrant).

The undersigned herewith makes payment of $_____________ (such payment being
made in cash or by certified or official bank or bank cashier's check payable to
the order of the Company or by any permitted combination of such cash or check),
all on the terms and conditions specified in the within Class F Warrant
Certificate, surrenders this Class F Warrant Certificate and all right, title
and interest therein to the Company and directs that the Shares deliverable upon
the exercise of this Class F Warrant be registered or placed in the name and at
the address specified below and delivered thereto.

The undersigned is either (i) an “accredited investor” as defined in Regulation
D under the Securities Act of 1933, as amended (the “U.S. Securities Act”), and
is exercising these Class F Warrants in a transaction that does not require
registration under the U.S. Securities Act or (ii) is not a U.S. Person or
person in the United States and is exercising these Class F Warrants in an “off
shore transaction” in accordance with the requirements of Regulation S of the
U.S. Securities Act.  The terms U.S. Person, United States and off-shore
transaction have the meanings set forth in Regulation S of the U.S. Securities
Act.

Number of Common Shares beneficially owned or deemed beneficially owned by the
Holder on the date of

Exercise: _________________________

Check this box, if applicable:

o

The undersigned hereby represents that it has either sold the common stock to be
issued hereunder or intends to sell such common stock within five (5) business
days of receipt of such common stock in compliance with the Plan of Distribution
set forth in the Registration Statement file under the U.S. Securities Act in
respect to such common stock and in compliance with the applicable securities
law.  The undersigned hereby requests that the share certificate representing
the common stock be issued without a restrictive legend.




Date:                                                                




                                                                                     

(Signature of Owner)

                                                                                     

(Street Address)

                                                                                     

(City)

(State)

(Zip Code)







Securities and/or check to be issued to:
                                                                                             




Please insert social security or identifying number:
                                                                           




Name:
                                                                                                                                                  








B-9










--------------------------------------------------------------------------------







Street Address:
                                                                                                                                    




City, State and Zip Code:
                                                                                                                  




Any unexercised portion of the Class F Warrant evidenced by the within Class F
Warrant Certificate to be issued to:  

                                                                                                                                              




Please insert social security or identifying number:
                                                             




Name:

                                                                                                                               




Street Address:
                                                                                                                     




City, State and Zip Code:
                                                                                                   











B-10










--------------------------------------------------------------------------------







CLASS F WARRANT ASSIGNMENT FORM




Dated ___________ ___, _____




FOR VALUE RECEIVED, _______________________ hereby sells, assigns and transfers
unto_____________________________(the "Assignee"),




(please type or print in block letters)




                                                                                                                                                              

                                                                                                                                                              

(insert address)




its right to purchase up to Common Shares represented by these Class F Warrants
and does hereby irrevocably constitute and appoint _______________________
Attorney, to transfer the same on the books of the Company, with full power of
substitution in the premises.







Signature:                                                                     




THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN AND WILL NOT BE REGISTERED UNDER
THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”).
 THESE SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED IN
COMPLIANCE WITH THE EXEMPTION FROM THE REGISTRATION REQUIREMENTS UNDER THE
SECURITIES ACT AND ANY APPLICABLE STATE LAWS AND REGULATIONS GOVERNING THE OFFER
AND SALE OF SECURITIES.




To be completed by transferee.  




In connection with this transfer: (check one):




______

The undersigned transferee hereby certifies that (i) it is not a U.S. Person and
was not offered the Class F Warrants while in the United States and did not
execute this certificate while within the United States, (ii) it is not
acquiring any of the Class F Warrants represented by this Class F Warrant
Certificate by or on behalf of any U.S. person or person within the United
States, and (iii) it has in all other respects complied with the terms of
Regulation S of the United States Securities Act of 1933, as amended (the “US
Securities Act”), or any successor rule or regulation of the United States
Securities and Exchange Commission as presently in effect.




______

The undersigned transferee is delivering a written opinion of U.S. counsel to
the effect that this transfer of Class F Warrants has been registered under the
US Securities Act or are exempt from registration thereunder.







Signature:                                        











B-11










--------------------------------------------------------------------------------







Exhibit C




Selling Shareholder Questionnaire







C-1










--------------------------------------------------------------------------------







GOLDRICH MINING COMPANY

SELLING SHAREHOLDER QUESTIONNAIRE

To:

GOLDRICH MINING COMPANY

2607 Southeast Blvd., Suite B211

Spokane, WA 99223




Complete and Return with Subscription Agreement




Capitalized terms used herein but not otherwise defined shall have the meaning
set forth in that certain Subscription Agreement, by and between Goldrich Mining
Company, an Alaska corporation (the “Company”), and the Subscribers thereto.
 This Questionnaire is being delivered to you in connection with a registration
statement to be filed with the United States Securities and Exchange Commission.
 Your securities will not be registered unless you complete this Questionnaire
and return it as instructed.

A.

BACKGROUND INFORMATION

Name:
                                                                                                                                                                              

Business Address:
                                                                                                                                                         

(Number and Street)
                                                                                                                                                                                       

(City)

(State)

(Zip Code)

Telephone Number:
                                                                                                                                                        

If a corporation, partnership, limited liability company, trust or other entity:


Type of entity:
                                                                                                                                                   


State of formation:                                                

Date of formation:                                                

Social Security or Taxpayer Identification No.
                                                                                                               

Email address of contact person:
                                                                                                                                     

Current ownership of securities of the Company:


____Common Shares


Options or warrants to purchase _______ Common Shares (if any)




Number of Shares you are requesting to be registered in the Registration
Statement:


_____________ Common Shares (include shares underlying warrants)





C-2










--------------------------------------------------------------------------------







BENEFICIAL OWNERSHIP INFORMATION: Please describe the beneficial ownership of
the shares and/or warrants owned by you or your organization.  If the
undersigned is a partnership, limited liability company or similar entity,
please identify the individual or individuals with ultimate voting and
dispositive power over such shares and/or warrants, typically the investment
manager or investment advisor with primary responsibility for this investment.
 This information is available from your compliance officer or general counsel.
 THE COMPANY WILL NOT BE ABLE TO REGISTER YOUR SECURITIES WITHOUT THIS IMPORTANT
INFORMATION.

Exception: This information need not be provided if the undersigned is a
publicly traded company.

                                                                                                                                                                                         

                                                                                                                                                                                         

                                                                                                                                                                                         

                                                                                                                                                                                         

                                                                                                                                                                                         

                                                                                                                                                                                         

                                                                                                                                                                                         




Have you or your organization had any position, office or other material
relationship within the past three years with the Company or its affiliates?

[   ] Yes

[   ] No

If yes, please indicate the nature of any such relationships below:

                                                                                                                                                                                         

                                                                                                                                                                                         

                                                                                                                                                                                         

                                                                                                                                                                                         

                                                                                                                                                                                         




If you, any of your associates, or any member of your immediate family had or
will have any direct or indirect material interest in any transaction or series
of transactions to which the Company or any of its subsidiaries was a party at
any time since January 1, 2007, or in any currently proposed transactions or
series of transactions in which the company or any of its subsidiaries will be a
party, in which the amount involved exceeds $60,000, please specify (a) the
names of the parties to the transaction(s) and their relationship to you,
(b) the nature of the interest in the transaction, (c) the amount involved in
the transaction, and (d) the amount of the interest in the transaction.  If the
answer is “none”, please so state.

                                                                                                                                                                                         

                                                                                                                                                                                         

                                                                                                                                                                                         

                                                                                                                                                                                         

                                                                                                                                                                                         




Are you (i) an FINRA Member (see definition), (ii) a Controlling (see
definition) shareholder of an FINRA Member, (iii) a Person Associated with a
Member of the FINRA (see definition), or (iv) an Underwriter or a Related Person
(see definition) with respect to the proposed offering; or (b) do you own any
shares or other securities of any FINRA Member not purchased in the open market;
or (c) have you made any outstanding subordinated loans to any FINRA Member? IN
RESPONDING TO THIS QUESTION, INDICATE WHETHER OR NOT YOU ARE A BROKER DEALER OR
IF YOU ARE AFFILIATED WITH A BROKER DEALER, AND IF SO, STATE THE NATURE OF YOUR
AFFILIATION.

[   ] Yes

[   ] No





C-3










--------------------------------------------------------------------------------







If “yes,” please describe below




                                                                                                                                                                                         

                                                                                                                                                                                         

                                                                                                                                                                                         

                                                                                                                                                                                         

                                                                                                                                                                                         




FINRA Member.  The term “FINRA member” means either any broker or dealer
admitted to membership in the Financial Industry Regulatory Authority (“FINRA”).
 

Control.  The term “control” (including the terms “controlling,” “controlled by”
and “under common control with”) means the possession, direct or indirect, of
the power, either individually or with others, to direct or cause the direction
of the management and policies of a person, whether through the ownership of
voting securities, by contract, or otherwise.

Person Associated with a member of the FINRA.  The term “person associated with
a member of the FINRA” means every sole proprietor, partner, officer, director,
branch manager or executive representative of any FINRA Member, or any natural
person occupying a similar status or performing similar functions, or any
natural person engaged in the investment banking or securities business who is
directly or indirectly controlling or controlled by a FINRA Member, whether or
not such person is registered or exempt from registration with the FINRA
pursuant to its bylaws.  

Underwriter or a Related Person.  The term “underwriter or a related person”
means, with respect to a proposed offering, underwriters, underwriters’ counsel,
financial consultants and advisors, finders, members of the selling or
distribution group, and any and all other persons associated with or related to
any of such persons.

IN WITNESS WHEREOF, the undersigned has executed this Questionnaire this ____
day of ________, 200__, and declares under oath that it is truthful and correct.













                                                                                                   

Printed Name


By:
                                                                                            

Its:
                                                                                            












By:
                                                                                            

Name:
                                                                                       

Title:
                                                                                          


 

Return each completed and signed Questionnaire with your Subscription Agreement.





C-4










--------------------------------------------------------------------------------







Schedule I




Wire Transfer Instructions

















